            Case MDL No. 3010 Document 122 Filed 08/10/21 Page 1 of 3




         BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION



IN RE: DIGITAL ADVERTISING
                                                    MDL No. 3010
ANTITRUST LITIGATION



    PLAINTIFFS ASSOCIATED NEWSPAPERS LTD. AND MAIL MEDIA INC.’S
    RESPONSE TO STATES’ SUPPLEMENTAL INFORMATION TO THE PANEL

       The States’ decision to forgo money damages for their federal antitrust claims should

make this Panel’s decision easier. When, as here, (1) there will be no competing money

damages claims under federal antitrust laws that require sorting out damage awards between

State plaintiffs and class action plaintiffs, (2) the 17 States have already centralized themselves

in a single district that is not clearly less convenient than the antitrust defendant’s requested

forum, see Texas v. Google LLC, No. 4:20-cv-00957, 2021 WL 2043184 (E.D. Tex. May 20,

2021) (denying Google’s motion to transfer under Section 1404), and (3) faster enforcement of

the antitrust laws will be achieved by leaving the States in their current forum, Section 1407

should be applied by the Panel to leave the States’ case where it is.

       Congress, in passing 28 U.S.C. § 1407(g), addressed similar circumstances and decided

to prioritize prompt governmental antitrust enforcement above the convenience of antitrust

defendants. Section 1407(g) precludes the Panel from moving enforcement actions brought by

the United States when it seeks to enjoin violations of the antitrust laws. 28 U.S.C. § 1407(g).

That exemption does not, however, extend to actions to recover damages brought by the United

States in its proprietary capacity. Id. In making the policy judgment to leave government

enforcement actions undisturbed by transfer, Congress recognized the “occasional[ ] burden” it

might place on antitrust defendants by requiring them to potentially “answer similar questions

posed both by the Government and by private parties.” H.R. Rep. No. 90-1130, at 8 (1968). But
            Case MDL No. 3010 Document 122 Filed 08/10/21 Page 2 of 3




those burdens were “justified by the importance to the public of securing relief in antitrust cases

as quickly as possible.” Id. As the Department of Justice stated at the time of the JPML’s

creation, treating government suits differently from private suits “is not arbitrary” – “the

Government seeks to protect the public from competitive injury, while private parties are

primarily interested in recovering damages for injuries already suffered.” Id. The Judicial

Conference “concurred” with that distinction. Id. at 5. Here, 17 State Attorneys General have

centralized themselves in order to “protect the public from competitive injury” at Google’s

hands. And they are forgoing the opportunity to collect damages on behalf of their citizens in

order to secure that relief more quickly. Permitting them to remain in their current forum and

relieving them of the “certain[ ] . . . delay[ ]” that would attend centralization is consistent with

the Congressional policy of swift antitrust enforcement embodied in Section 1407(g). Id.

        Before the passage of the venue transfer provisions of Sections 1404 and 1407, the

Supreme Court refused to allow antitrust defendants’ convenience to determine forum selection.

In United States v. National City Lines, Inc., 334 U.S. 573 (1948), the Supreme Court confronted

the question whether a plaintiff ’s choice of forum for an antitrust action was “subject to

qualification by judicial application of the doctrine of forum non conveniens.” Id. at 575. The

Court explained that in providing antitrust plaintiffs with nationwide venue for their claims, 15

U.S.C. § 22, Congress’s aim was to “provide broader and more effective relief” from

anticompetitive conduct by making antitrust suits “less inconvenient for plaintiffs,” Nat’l City

Lines, 334 U.S. at 581 (emphasis added). “[P]ermitting the application of forum non conveniens

to antitrust cases,” the Court noted, “inevitably would lengthen litigation already overextended in

the time required for its final disposition, and would violate Congress’ declared policy of

expediting this type of litigation.” Id. at 589. Subjecting the 17 State Attorneys General to




                                                   2
            Case MDL No. 3010 Document 122 Filed 08/10/21 Page 3 of 3




precisely the kind of delay Congress sought to avoid in passing 15 U.S.C. § 22 would similarly

run afoul “Congress’ declared policy of expediting” antitrust litigation.

       Trial in the Eastern District of Texas is set for June of 2023. Scheduling Order at 4,

Texas v. Google LLC, No. 4:20-cv-00957 (E.D. Tex. May 21, 2021), ECF No. 123. In

September 2020, Judge Freeman informed the advertising plaintiffs – then the only related

plaintiffs before her – that, because of the Northern District of California’s heavy docket, she

was already scheduling trials “well into 2023.” Hr’g Tr. at 16:20-24, Sept. 24, 2020, In re

Google Digit. Advert. Antitrust Litig., No. 5:20-cv-03556 (N.D. Cal.), ECF No. 36. Eleven

months later, and with the possible addition of more than a dozen cases to that already full

docket, a trial in California is likely years away.



Date: August 6, 2021                          Respectfully submitted,

                                              /s/ John Thorne
                                              John Thorne
                                              KELLOGG, HANSEN, TODD, FIGEL
                                                & FREDERICK, P.L.L.C.
                                              1615 M Street, NW, Suite 400
                                              Washington, DC 20036
                                              Tel: (202) 326-7900
                                              Fax: (202) 326-7999
                                              Email: jthorne@kellogghansen.com

                                              Counsel for Associated Newspapers Ltd. and
                                              Mail Media, Inc.




                                                      3
